J. S36036/17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                    v.                   :
                                         :
JAMES E. JACKSON,                        :         No. 2600 EDA 2016
                                         :
                         Appellant       :


                   Appeal from the PCRA Order, July 19, 2016,
              in the Court of Common Pleas of Philadelphia County
                Criminal Division at No. CP-51-CR-1202331-2005


BEFORE: PANELLA, J., OLSON, J., AND FORD ELLIOTT, P.J.E.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:            FILED AUGUST 17, 2017

        James E. Jackson appeals from the order of July 19, 2016, dismissing

his PCRA1 petition. We vacate and remand for further proceedings.

        The PCRA court has summarized the procedural history of this case as

follows:

                    On March 29, 2005, appellant was arrested
              and charged with Attempt[ed] Murder, Aggravated
              Assault[,] Simple Assault, Terroristic Threats, PIC
              and REAP. On April 12, 2007, following a bench trial
              before this Court, he was found not guilty of
              Attempt[ed] Murder but guilty of the remaining
              charges. On July 18, 2007, appellant was sentenced
              to   twenty-five    (25)   to   fifty (50)  years[’]
              imprisonment on the Aggravated Assault charge
              since it constituted a third strike. See 42 Pa.C.S.
              § 9714. The Commonwealth argued for life without
              parole or the maximum sentence on all charges
              running consecutively. See 7/18/2007 at 13-14.

1
    Post Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-9546.
J. S36036/17



                 On March 28, 2016, appellant filed his first
           Motion pursuant to the Post Conviction Relief Act
           (PCRA), pro se. On June 13, 2016, following a
           review of the record and appellant’s PCRA petition,
           this Court sent appellant Notice pursuant to
           Pennsylvania Rule of Criminal Procedure 907
           advising him of the Court’s intention to dismiss his
           PCRA Petition without a hearing, and of his right to
           respond within twenty days.      Appellant did not
           respond to the 907 Notice and his PCRA Petition was
           dismissed on July 19, 2016. This [timely] appeal
           followed.

PCRA court opinion, 10/17/16 at 1 (footnote omitted).

     On July 6, 2017, this court remanded to the PCRA court for 30 days to

determine whether appellant was afforded his rule-based right to assistance

of counsel on a first PCRA petition.   See Commonwealth v. Perez, 799
A.2d 848, 851 (Pa.Super. 2002) (“An indigent petitioner is entitled to

appointment of counsel on his first PCRA petition, even where the petition

appears untimely on its face.” (citations omitted)); Pa.R.Crim.P. 904.   We

observed that while appellant is represented by counsel on the instant

appeal, the record indicated that appellant’s petition was filed pro se and

counsel did not file an amended petition on appellant’s behalf or respond to

Rule 907 notice.     Commonwealth v. Jackson, No. 2600 EDA 2016

(Pa.Super. filed July 6, 2017) (per curiam). We retained panel jurisdiction.

     On July 25, 2017, the PCRA court filed a supplemental opinion finding

that appellant’s petition was improperly dismissed without appointment of

counsel. (PCRA court opinion, 7/25/17 at 2-3.) Therefore, it is necessary to



                                    -2-
J. S36036/17


remand for counsel to be appointed to assist appellant with his first PCRA

petition. Commonwealth v. Ramos, 14 A.3d 894, 895 (Pa.Super. 2011)

(“It is well-established that a first-time PCRA petitioner whose petition

appears untimely on its face is entitled to representation for assistance in

determining whether the petition is timely or whether any exception to the

normal time requirements is applicable.” (citations omitted)).

      Order vacated.      Case remanded with instructions.       Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/17/2017




                                    -3-